DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Pub. No.: US 2017/0110054).
Consider claim 1, Sun discloses a display device (paragraph [0007], display device), comprising:
a plurality of scan lines for transmitting a scan signal (paragraph [0007], Fig. 4, display device includes a plurality of scanning lines transferring a scanning signal);
a plurality of control lines for transmitting a control signal that is different from the scan signal (paragraph [0023], Fig. 4, second light-emitting signal EMIT2);
a plurality of emission control signal lines for transmitting an emission control signal that is different from the control signal (paragraph [0018], Fig. 4, first light-emitting signal EMIT1);
a plurality of data lines (paragraph [0007], Fig. 4, display device includes a plurality of data lines) and a plurality of driving voltage lines traversing the scan lines (paragraph [0019], Fig. 4, first scanning signal S1 and paragraph [0021], Fig. 4, second scanning signal S2) and the control lines (paragraph [0023], Fig. 4, second light-emitting signal EMIT2);
a first transistor (paragraph [0020], Fig. 4, third transistor M3) including a first gate electrode, a first channel region, a first source region, and a first drain region (paragraph [0020], Fig. 4, a gate electrode connected to the second node N2, a first terminal connected to a third node N3, and a second terminal connected to a fourth node N4);
a second transistor (paragraph [0021], Fig. 4, fourth transistor M4) including a second gate electrode connected to a first scan line among the plurality of scan lines, a second source region connected to a first data line among the plurality of data lines, and a second drain region connected to the first source region (paragraph [0021], Fig. 4, a gate electrode receiving a second scanning signal S2, a first terminal receiving a data signal Vdata, and a second terminal connected to the third node N3);
a light-emitting element (paragraph [0026], Fig. 4, light-emitting element L);
a control transistor (paragraph [0023], Fig. 4, sixth transistor M6 or eighth transistor M8) including a control gate electrode connected to a first control line among the plurality of control lines, and connected between a driving voltage line of the plurality of driving voltage lines and the first source region (paragraph [0023], Fig. 4, sixth transistor M6 with a gate electrode receiving a second light-emitting signal EMIT2, a first terminal receiving a voltage VDD via transistor M1 and transistor M7, and a second terminal connected to the third node N3) or between the light-emitting element and the first drain region (paragraph [0025], Fig. 4, eighth transistor M8 with a gate electrode receiving the second light-emitting signal EMIT2, a first terminal connected to the fourth node N4, and a second terminal connected to the light-emitting element L); and
an emission control transistor (paragraph [0018], Fig. 4, first transistor M1) coupled in series between the light-emitting element and the control transistor, between the control transistor and the first transistor, or between the driving voltage line and the control transistor, the emission control transistor including an emission control gate electrode connected to the emission control signal line (paragraph [0018], Fig. 4, a gate electrode receiving a first light-emitting signal EMIT1, a first terminal receiving a first reference voltage VDD, and a second terminal connected to a first node N1).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/725,288 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627